PER CURIAM.
Georgia Casualty and Surety Company appeals a final summary judgment finding in favor of the plaintiff on the issue of insurance coverage. Plaintiff sued the defendant asserting he was entitled to insurance coverage for seven cars which had disappeared while in possession of the named insured who is not a party to this proceeding. The whereabouts of the cars was never determined. The plaintiff was a loss payee under the policy and sought coverage under the policy’s theft provisions.
We reverse the final summary judgment and remand for further proceedings since the manner of the disappearance of the cars is a disputed material fact affecting the existence of coverage. Further, a factual issue exists as to whether the named in*442sured procured the disappearance of the automobiles.
REVERSED AND REMANDED.
ANSTEAD, C.J., and BERANEK and HURLEY, JJ., concur.